Citation Nr: 9907384	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-32 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
left eye injury.

2.  Entitlement to an increased evaluation for a service-
connected fungus infection of the feet and groin, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's grandson



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.  This appeal arises from a March 1994 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which denied an increased evaluation for the veteran's 
service-connected fungus infection of the feet and groin.  
The notice of disagreement was received in May 1994.  The 
statement of the case was issued in July 1994.  The veteran's 
substantive appeal was received in August 1994.

This appeals also arises from a March 1998 RO rating action 
that denied service connection for an eye condition.  The 
notice of disagreement was received in April 1998.  The 
statement of the case was issued in June 1998.  The veteran's 
substantive appeal was received in July 1998.

On August 18, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).


FINDINGS OF FACT

1.  By a rating action dated in September 1970, the RO found 
that the veteran had failed to submit new and material 
evidence to reopen the claim of service connection for the 
residuals of a left eye injury.  

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative or not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran's claim for an increased evaluation is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claim.

5.  The evidence of record fails to show that the veteran's 
service-connected fungus infection of the feet and groin has 
caused exudation, constant itching, extensive lesions, or 
marked disfigurement.


CONCLUSIONS OF LAW

1.  The September 1970 decision of the RO that determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for an eye injury is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1998).

2.  Evidence received since the September 1970 RO decision is 
not new and material, and, thus, the claim for service 
connection for the residuals of a left eye injury is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran has stated a well-grounded claim for an 
increased evaluation, and the Department has satisfied the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected fungus infection of the feet and groin 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his eyes 
and skin were normal.  In June 1943, a stye over the 
veteran's left eye was opened by pressure.  There were no 
other findings pertaining to complaints or treatment of an 
eye condition.  Service medical records show that the veteran 
received treatment for complaints of itchy feet, and that he 
was eventually diagnosed as having epidermophytosis of both 
feet. At his discharge examination, the veteran's eyes, skin 
,and feet were reported as normal.  His uncorrected vision 
was 20/20 bilaterally.

In April 1958, the veteran filed a claim for service 
connection for low back pain and a stomach problem.  As part 
of said claim, he was afforded a VA general medical 
examination.  He made no reference to an eye injury, and his 
eyes were reported as normal.

In November 1963, the veteran filed a claim for service 
connection for the residuals of an eye injury.  He stated 
that he injured his eye in 1944 while stationed aboard the 
USS Seascant in the Panama Canal.

A statement regarding the veteran's inservice eye injury was 
received in January 1964.  The statement listed three (3) of 
the veteran's comrades (J.W., E.C., and A.G.) who were 
reported to have been present at the time the veteran injured 
his eye during a ship board accident.  As soon as the 
accident occurred, J.W. was said to have rushed the veteran 
to a doctor where an inch long piece of glass was removed 
from his eye.  The veteran indicated that he did not have 
glasses to protect his eyes while he was in service.  J.W., 
E.C., and A.G. appeared to have signed this statement.

In light of the above referenced statement, the RO asked the 
National Personnel Records Center (NPRC) to perform a search 
for any medical records pertaining to the alleged inservice 
eye injury.  The NPRC responded in February 1964 that no 
additional medical records were found.

By a rating action dated in February 1964, service connection 
for an eye condition was denied.  The RO found that there was 
no evidence of the alleged inservice eye injury or the 
residuals related thereto.  The veteran was advised of this 
decision in a letter dated in February 1964.

In a statement received in March 1964, the veteran provided 
additional details regarding his alleged inservice eye 
injury.  He recalled being struck in the face by a flying 
object and having his glasses shatter.  He said that his 
comrade (J.W.) took him to the infirmary, and that a one (1) 
inch piece of glass as removed from his eye.  He stated that 
his eye was washed out and treated with some medicine.  The 
veteran opined that this incident was not reported in his 
service medical records because he was on a transport ship at 
the time of the accident.

A March 1964 medical report from H.M. Smith, D.O., was 
associated with the claims folder.  The veteran complained of 
burning and stinging of the eyes and occasional headaches.  
His unaided vision was reported as 20/25 in his right eye and 
20/20 in his left eye.  His aided vision with lenses was 
20/20 bilaterally.  Visual fields and visual skills were 
normal.  An orthoscopic examination was normal.  There was 
slight reddening of the conjunctiva.  Glasses were 
prescribed.

In May 1964, the RO informed the veteran that there was no 
medical evidence that showed that he had received treatment 
for an eye injury during his military service.  The veteran 
was advised to submit statements from physicians who treated 
him for his eye injury inservice or shortly thereafter.  He 
was also told that he could submit statements from 
individuals who had direct knowledge of the accident/injury 
or who could attest to when his condition was first 
manifested.

The veteran filed a claim for service connection for the 
residuals of an eye injury in May 1969.  He noted that he had 
been suffering from continuous eye problems since an 
inservice eye injury.

William S. Gandy, M.D., reported in July 1969 that he had 
examined the veteran for the purpose of determining the 
nature of his eye injury.  Dr. Gandy stated the veteran's eye 
did show evidence of an old traumatic injury.  Noting that 
the veteran gave a history of an inservice eye injury in 
1944, Dr. Gandy indicated that establishing a relationship 
between said injury and the veteran's current eye condition 
would be difficult because there were no medical records to 
verify the incurrence of the accident.  He suggested that the 
VA try to contact the physician who treated the veteran for 
his inservice eye injury.

Thereafter, the veteran submitted affidavits from E.C., W.B., 
J.W., and W.E. dated in September 1969.  These individuals 
indicated that they served with the veteran, and that they 
remembered the veteran suffering an eye injury while their 
ship passed through the Panama Canal.

Statements from E.D. Jervey, M.D., dated in March 1970 and 
July 1970 were associated with the claims folder.  The 
veteran was reported to have 20/20 vision in both eyes with 
glasses.  He was also noted to have a small corneal scar 
below the pupil of his right eye.  There was no other eye 
pathology.  The fundus and retina were normal.  The veteran 
had allergic conjunctivitis of both eyes.  Dr. Jervey 
remarked that the veteran gave a history of an inservice eye 
injury.

In September 1970, the RO determined that the evidence 
submitted by the veteran was not of such a new and material 
nature as to warrant a change in the previously disallowed 
status of his claim for service connection for an eye injury.  
The veteran was advised of this decision and of his appellate 
rights in a letter sent to him later that month.

In July 1976, the veteran filed a claim for service 
connection for a fungus infection of the feet.  Following a 
review of his service medical and VA outpatient treatment 
records, he was granted service connection for 
epidermophytosis of both feet in January 1977.  A 
noncompensable disability evaluation was assigned.  
Thereafter, by a rating action dated in September 1987, the 
noncompensable disability evaluation for a fungus infection 
of the feet and groin was increased to 10 percent.

The veteran filed a claim for an increased evaluation of his 
service-connected fungus infection in August 1993.  

Medical records from the Greenville VA Outpatient Center 
(VAOC) dated from October 1971 to January 1994 show that the 
veteran received evaluations and treatment for a skin 
condition of the feet and groin which was diagnosed variously 
as being tinea cruris, tinea pedis, epidermophytosis, 
neurodermatitis, and dermatophytosis.  There were also 
references to treatment for, but not limited to, arthritis, 
diabetes mellitus, mild folliculitis, visual problems, and 
hypertension.  Notably, ophthalmology examination reports 
dated in October 1989, December 1989, and June 1992 indicated 
that the veteran was diagnosed as having early cataracts and 
blepharitis.  There were no findings pertaining to an old eye 
injury or which related those conditions to his military 
service.

In December 1992, the veteran was seen for complaints of 
chronic tinea pedis.  Both feet had a scale moccasin 
distribution.  There was plus one (1) dermographia.  The 
assessment was tinea pedis, onychomycosis, and dermographia.  
An April 1993 treatment note indicated that the veteran had 
scaling between his toes and on the plantar surface of his 
feet and nails.  Otherwise, the skin was without rash.  The 
assessment was pruritus for the past 20 years and tinea 
pedis.  Similar findings were contained in an August 1993 
treatment note.

In January 1994, the veteran was examined for complaints of a 
painful right great toe.  He was noted to have a history of 
uncontrolled hypertension and insulin-dependent diabetes 
mellitus.  On examination, there was a callus of the 
metatarsophalangeal joint of the right great toe.  There was 
some blackened tissue.  The veteran's feet were warm with an 
easily palpable pedal pulse, bilaterally.  There was no 
evidence of erythema.  There was plus two (2) edema of the 
right lower leg.  The left foot was without lesions.  The 
callous was removed.  The veteran was prescribed Trental for 
a diabetic foot and referred to the rehabilitation clinic for 
orthopedic shoes.  

By a rating action dated in May 1994, the veteran was denied 
an increased evaluation of his service-connected fungus 
infection of the feet and groin.  The RO found that there was 
no evidence that the veteran's service-connected disability 
had caused constant itching or exudation, extensive lesions, 
or marked disfigurement to warranted a 30 percent rating.

The veteran filed a substantive appeal in August 1994.  He 
asserted that his service-connected fungus condition had 
worsened.  He stated that he had an ulcer on his right foot, 
and that there was drainage.  He indicated that his VA 
medical records would support his allegations.

In January 1998, the veteran filed a claim for service 
connection for an eye disability.  He asked the RO to review 
his service medical records and VA treatment records.  He 
also contended that his service-connected foot condition had 
worsened.

Medical records from the Columbia VA Medical Center (VAMC) 
dated from February 1997 to February 1998 were associated 
with the claims folder.  In July 1997, the veteran was seen 
for complaints of "itching all over."  He indicated that 
his medicine helped, but that the condition still bothered 
him.  He also remarked that his vision had started to blur 
again.  A similar complaint regarding itching from the soles 
of the veteran's feet to his ears was recorded in January 
1998.  

The claim for service connection for an eye disability was 
held to be not well grounded in March 1998.  The RO found 
that no evidence had been provided that showed that the 
veteran's current decrease in visual acuity was related to 
his active military service.  With regard to his service-
connected fungus infection of the feet and groin, the RO 
found that outpatient treatment reports revealed that the 
veteran complained of itching and sweating of the feet.  The 
claim for an increased disability evaluation was denied.

The veteran was afforded a personal hearing before the 
undersigned in August 1998.  He stated that his fungus 
infection had worsened over the years.  He denied receiving 
any VA treatment for the condition or using any prescribed 
medications.  Rather, he indicated that he treated the 
problem himself by soaking his feet in Epsom Salt.  The 
veteran reported that the infection used to cause the skin on 
his feet to crack open, but that, in recent years, it was not 
as bad.  At its worst, he described the fungus infection as 
being painful and incredibly itchy.  He said that his feet 
would develop scaly areas with lesions, and that his feet 
would become dry and flaky.  The veteran denied exudation.  
He testified that the infection was not an ongoing condition, 
and that there were periods of remission.  He remarked that 
he had to wear special shoes because of his foot problem.

With regard to his eye condition, the veteran recalled the 
circumstances surrounding his inservice eye injury.  Again, 
he stated that he was struck in the face by a flying object, 
that his glasses shattered, and that a piece of glass was 
removed from his eye by the ship's physician.  He was unable 
to recall which eye was injured.  However, he said that the 
injury had left a scar.  Since that injury, he argued that he 
had experienced a burning and stinging of the eyes.  The 
veteran stated that he had a current diagnosis of bilateral 
cataracts.  He said that his doctor had told him that there 
was an etiological relationship between his current eye 
problems and his inservice eye injury.  In that respect, the 
undersigned advised the veteran that he should obtain a 
medical opinion from that physician regarding the 
relationship between any current problem and his military 
service.  The veteran was told that the record would be left 
open for 30 days so that he could obtain said opinion.

A July 1998 treatment note from the Columbia VAMC showed that 
the veteran was seen for complaints of chronic pruritus of 
the feet.  He also indicated that his feet were painful.  
There was plus one (1) pedal edema.  The feet appeared to be 
dry.  No scars or disfigurement were noted.  The impression 
was chronic tinea pedis with chronic pruritus.  

The 10 percent disability rating assigned to the veteran's 
fungus infection of the feet and groin was continued in 
September 1998.  The RO found that the evidence did not show 
that the veteran suffered from constant exudation or itching, 
extensive lesions, or marked disfigurement to support a 
higher level of evaluation.  The veteran was issued a 
supplemental statement of the case dated in September 1998.


II.  Analysis

A.  New and Material

1.  Finality

The veteran's claim for service connection for the residuals 
of an eye injury was last finally denied in September 1970, 
and he was notified of this denial at his address of record.  
The notification was not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  The 
veteran having failed to take any action with respect to the 
September 1970 denial of his claim, the decision became final 
a year after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302. (1998). 

2.  New and Material Evidence

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, No. 97-2180 (U. S. Vet. App. 
Feb. 17, 1999) (en banc).  

In this case, while the RO appears to have considered the 
veteran's claim for service connection for an eye condition 
on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  Under the circumstances of this case, 
the Board concludes that the additional medical evidence 
submitted is not new and material.  The pertinent criteria 
provide that service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

As referenced above, the RO's September 1970 denial was based 
on the fact that the veteran had yet to present any medical 
evidence that established that he suffered an eye injury 
during his military service, or that he suffered from the 
residuals of said eye injury.  The VA outpatient treatment 
records obtained since the September 1970 decision are "new" 
in the sense that they were not of record when the 1970 
decision was issued, and they do show that the veteran has 
been diagnosed as having early cataracts and blepharitis in 
addition to a loss of visual acuity.  However, this evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  In other 
words, these reports are not material because they do not 
provide credible medical findings that any current eye 
problems are etiologically related to any incident or 
accident which occurred during the veteran's military 
service.  

The statements from the veteran regarding his opinion that 
there is an etiological relationship between his in-service 
eye injury and his current eye disabilities also cannot be 
considered to be so significant that they must be considered 
in order to fairly decide the merits of the claim.  Butler v. 
Brown, 9 Vet. App. 167, 170 (1996).  Though an individual may 
be able to provide an accurate statement regarding firsthand 
knowledge of events or observations, a lay person may not 
offer evidence that requires medical knowledge.  See Nici v. 
Brown, 9 Vet. App. 494 (1996) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Spalding v. Brown, 10 Vet. 
App. 6 (1997).  Moreover, the Board also finds that the 
statements of how he had a piece of glass from his eye, after 
being struck in the face, were fundamentally a repetition of 
contentions made when his claim was earlier denied, and that 
they may not be considered new evidence.  Reid v. Derwinski, 
2 Vet. App. 312 (1992).

Finally, the Board observes that the Court has held that 
there is an obligation upon the Secretary, pursuant to 
38 U.S.C.A. § 5103(a), to notify an individual of what is 
necessary to complete the application to reopen a claim.  See 
Graves v. Brown, 9 Vet. App. 172 (1996).  During his August 
1998 personal hearing, the veteran stated that an eye doctor 
had told him that there was a relationship between his 
inservice eye injury and his current eye problems.  In that 
regard, the undersigned advised the veteran to obtain a 
statement from the physician regarding this etiological 
relationship.  The record was left open for 30 days so that 
the veteran could obtain said opinion.  To date, no 
additional evidence has been submitted by the veteran.  The 
procedural consideration of Graves has been satisfied.

B.  Increased Evaluation

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

The veteran's fungus infection of the feet and groin is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7806.  To be entitled to a 10 percent rating, there must 
be evidence of exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.

Here, the veteran complains of a recurrent, intermittent 
fungus infection of the feet and groin that causes severe 
itching, exfoliation, and dryness.  A review of his most 
recent VA treatment records contains no findings pertaining 
to extensive lesions or marked disfigurement.  In fact, a 
July 1998 VA treatment note indicated that there were no 
scars or disfigurement, and that the veteran's feet appeared 
dry.  Further, at his personal hearing, the veteran testified 
that he did not experience constant itching or exudation.  
Thus, an increased evaluation is not warranted.

The Board recognizes that the veteran has not been afforded a 
dermatology examination to determine the severity of his 
service-connected fungus infection, and that the development 
of facts generally includes a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  However, the Board finds that no 
useful purpose would be served in Remanding this matter for 
an examination.  The evidence of record clearly shows no 
objective medical evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement attributable to 
the fungus infection of the feet and groin.  Moreover, the 
veteran has not claimed otherwise.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for the residuals of an eye 
injury, the claim is denied.




Entitlement to an increased evaluation for a service-
connected fungus infection of the feet and groin is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

- 15 -


